—Order unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court (Siracuse, J.). We add only that there is no merit to the contention of defendant Sergio Joseph Rizzo that, in the absence of a written assignment of the life insurance policy, plaintiffs wife retained the authority to change the policy’s beneficiary (see, General Obligations Law § 5-701 [a] [9]). An insurance policy is a chose in action, “and delivery to the assignee or donee with intent to vest title is essential to a valid gift * ** and * * * accomplishes a valid assignment * * * not impaired by the Statute of Frauds” (Katzman v Aetna Life Ins. Co., 309 NY 197, 203). After plaintiff took possession of the policy and began paying the premiums, his wife agreed, as part of their divorce settlement, that property then in the possession of plaintiff would be his “to dispose of the same as fully and effectually as if he * * * were unmarried”. That agreement divested the wife of all dominion over the policy and unequivocally establishes her irrevocable donative intent (cf., Williams v Guile, 117 NY 343, 347). (Appeal from Order of Supreme Court, Monroe County, Siracuse, J. — Summary Judgment.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Balio, JJ.